              Case 2:21-cv-00523-BAT Document 2 Filed 04/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8 EDMONDS GREENERY HOMEOWNERS                          NO. 2:21-cv-00523
   ASSOCIATION, a Washington non-profit
 9
   corporation,
10                                                      NOTICE OF RELATED CASE
                           Plaintiff,
11 v.

12 STATE FARM FIRE AND CASUALTY
   COMPANY, an Illinois corporation; and DOE
13
   INSURANCE COMPANIES 1-10,
14
                              Defendants.
15

16         Edmonds Greenery Homeowners Association v. Allstate Insurance Company, et al; Cause

17 No. 2:21-cv-00103-RSM is a related case to the instant action. The presiding judge in the related

18 case is the Honorable Ricardo S. Martinez. The parties in the related case are Plaintiff Edmonds

19 Greenery Homeowners Association and Defendant Allstate Insurance Company (“Allstate”). The

20 related case involves the same Plaintiff, as the instant action, the Edmonds Greenery Homeowners

21 Association, and also involves an insurance coverage action against one of the Association’s

22 property insurers (Allstate) for the cost of repairing hidden damage at the Edmonds Greenery

23 Condominium complex.

24         DATED this 19th day of April, 2021.

25

26


     NOTICE OF RELATED CASE - 1                                STEIN, SUDWEEKS & STEIN, PLLC
                                                                2701 FIRST AVENUE, SUITE 430
                                                                      SEATTLE, WA 98121
                                                              PHONE 206.388.0660 FAX 206.286.2660
              Case 2:21-cv-00523-BAT Document 2 Filed 04/19/21 Page 2 of 2



                                   STEIN, SUDWEEKS & STEIN, PLLC
 1
                                   /s/ Jerry H. Stein
 2                                 /s/ Justin D. Sudweeks
                                   /s/ Daniel Stein
 3                                 /s/ Cortney M. Feniello____________________
                                   Jerry H. Stein, WSBA No. 27721
 4                                 Justin D. Sudweeks, WSBA No. 28755
                                   Daniel J. Stein, WSBA No. 48739
 5                                 Cortney M. Feniello, WSBA No. 57352
                                   2701 First Avenue, Suite 430
 6
                                   Seattle, WA 98121
 7                                 Email: jerry@condodefects.com
                                            justin@condodefects.com
 8                                          dstein@condodefects.com
                                            cfeniello@condodefects.com
 9                                 Telephone: (206) 388-0660
                                   Facsimile: (206) 286-2660
10
                                   Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     NOTICE OF RELATED CASE - 2                        STEIN, SUDWEEKS & STEIN, PLLC
                                                        2701 FIRST AVENUE, SUITE 430
                                                              SEATTLE, WA 98121
                                                      PHONE 206.388.0660 FAX 206.286.2660
